Citation Nr: 1646181	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a schedular rating in excess of 10 percent for degenerative disc disease with disc herniation and chronic lumbar strain (low back disability) prior to September 4, 2015.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3. Entitlement to an extraschedular rating for the low back disability, to include associated orthopedic and neurologic manifestations.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1989 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  

In February 2016, the Board denied the Veteran a schedular rating in excess of 10 percent for a low back disability prior to September 4, 2015, granted a 40 percent schedular rating for a low back disability from September 4, 2015, granted separate 10 percent ratings for right and left lower extremity neuralgia, and remanded the claims for a TDIU and for an extraschedular rating for the low back disability for additional development.  The Veteran appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2016 order, granted the parties' joint motion for remand, vacating the Board's February 2016 decision only to the extent that the Board denied a schedular rating in excess of 10 percent for a low back disability prior to September 4, 2015, and remanding the case for compliance with the terms of the joint motion.  The parties specifically agreed that they did not wish to disturb those portions of the Board's February 2016 decision that granted a 40 percent disability rating for the lumbar spine disability effective September 4, 2015, entitlement to a 10 percent rating for left lower extremity neuralgia from December 1, 2011, and entitlement to a 10 percent rating for right lower extremity neuralgia from December 1, 2011.  Therefore, those issues are not before the Board.

As to the claims for a TDIU and for an extraschedular rating for the low back disability, because the development requested by the Board in February 2016 has not as yet been carried out by the agency of original jurisdiction (AOJ) the Board will not address these issues at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the July 2016 JMR, the Board finds that the claim for a schedular rating in excess of 10 percent for a low back disability prior to September 4, 2015, needs to be remanded to provide the Veteran with a VA examination to obtain a needed retrospective medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled).

In providing the requested opinion, the examiner should be mindful of the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016) in which it held the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-July 2016 treatment records from the Central Texas Health Care System including from the Dallas and Temple VA Medical Centers.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the nature and extent of her low back disability prior to September 4, 2015.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of her low back disability prior to September 4, 2015.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and any needed testing, the examiner is to identify all low back pathology found to be present prior to September 4, 2015, including providing VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner should provide a retrospective opinion on the low backs range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and nonweight-bearing prior to September 4, 2015; 
(ii) to the extent possible, the examiner must express any functional loss prior to September 4, 2015, in terms of additional degrees of limited low back motion (flexion, extension, rotation, and side to side bending ) (i.e., the extent of the Veteran's pain-free motion), to specifically include if her pain was not ameliorated by her medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);
(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:
(iv)  The examiner should also state whether prior to September 4, 2015, the low back disability was productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  
(v) Further, the examiner should discuss whether prior to September 4, 2015, the Veteran had bowel or bladder problems related to her low back disability.
(vi) The examiner should also state the degree to which prior to the low back disability limited the activities regularly required by employment to include lifting, pulling, standing, driving, sitting, etc. . . . at any time during the pendency of the appeal.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the June 2013 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

